NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BEOWULF VON PRINCE,                             No. 20-17191

                Plaintiff-Appellant,            D.C. No. 3:20-cv-01283-VC

 v.
                                                MEMORANDUM*
DSM NUTRITIONAL PRODUCTS LLC, a
California corporation; SWISS POST
SOLUTIONS, INC., a California
corporation,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Beowulf von Prince appeals pro se from the district court’s judgment

dismissing his action arising from an employment dispute and arbitration award.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Lazar v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kroncke, 862 F.3d 1186, 1193 (9th Cir. 2017) (dismissal for lack of personal

jurisdiction); Gingery v. City of Glendale, 831 F.3d 1222, 1226 (9th Cir. 2016)

(dismissal for lack of standing). We affirm.

      The district court properly dismissed von Prince’s claims against defendant

DSM Nutritional Products LLC because von Prince failed to allege facts sufficient

to establish Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992) (discussing requirements for Article III standing, including that “the

injury has to be fairly . . . trace[able] to the challenged action of the defendant” as

opposed to “the independent action of some third party not before the court”

(internal quotation marks omitted)).

      The district court properly dismissed defendant Swiss Post Solutions, Inc.

because von Prince failed to allege facts sufficient to establish that the district court

had personal jurisdiction over Swiss Post Solutions, Inc. See Schwarzenegger v.

Fred Martin Motor Co., 374 F.3d 797, 801-02 (9th Cir. 2004) (discussing

requirements for general and specific personal jurisdiction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           2                                      20-17191
      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                         3                                    20-17191